EXHIBIT 10.1
 
FIRST AMENDMENT


FIRST AMENDMENT, dated as of May 2, 2016 (this “Amendment”), to the Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement” and as amended by this Amendment, the “Credit
Agreement”), among LAS VEGAS SANDS, LLC, a Nevada limited liability company (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto and The
Bank of Nova Scotia, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).
 
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth herein; and


WHEREAS, the Lenders party hereto and the Administrative Agent are willing to
agree to such amendment of the Existing Credit Agreement, subject to the terms
and conditions set forth herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.   Defined Terms.  Unless otherwise defined herein or the context
otherwise requires, capitalized terms which are defined in the Credit Agreement
are used herein as therein defined.
 
SECTION 2.   Amendments.  Effective as of the First Amendment Effective Date (as
defined below), the Existing Credit Agreement is hereby amended as follows:


(a)           Section 5.1(a) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:


(a)          Quarterly Financial Statements.  As soon as available, and in any
event within 50 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year, commencing with the Fiscal Quarter in which
the Closing Date occurs:


(i)           (A) the quarterly report on Form 10-Q for such Fiscal Quarter of
LVSC filed with the Securities and Exchange Commission and (B) accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, statement of comprehensive income, and statement of cash flows
with respect to the Credit Parties for such period together with a Financial
Officer Certification with respect thereto; or


(ii)           if such quarterly reports are no longer filed with the Securities
and Exchange Commission, at Borrower’s option:  (A) the consolidated balance
sheets of the Credit Parties as at the end of such Fiscal Quarter and the
related consolidated statements of operations and cash flows of the Credit
Parties for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, or (B) the
financial statements of Borrower and its Subsidiaries provided to the Nevada
Gaming Authorities for such Fiscal Quarter, which financial statements shall
include accompanying consolidating information providing the consolidating
balance sheet, statement of operations and statement of cash flows with respect
to the Credit Parties separate

--------------------------------------------------------------------------------

from Borrower and its Subsidiaries, in each case together with a Financial
Officer Certification and a Narrative Report with respect thereto;


(b)           Section 5.1(b) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:


(b)           Annual Financial Statements.  As soon as available, and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year in which the Closing Date occurs:


(i)          (A) the annual report on Form 10-K for such Fiscal Year of LVSC
filed with the Securities and Exchange Commission and (B) accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, statement of comprehensive income, and statement of cash flows
with respect to the Credit Parties for such period together with a Financial
Officer Certification with respect thereto; or


 (ii)           if such annual reports are no longer filed with the Securities
and Exchange Commission, at Borrower’s option:  (A) the consolidated balance
sheets of the Credit Parties as at the end of such Fiscal Year and the related
consolidated statements of operations and stockholders’ equity and cash flows of
the Credit Parties for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail, or (B) the financial statements of Borrower and its
Subsidiaries provided to the Nevada Gaming Authorities for such Fiscal Year,
which financial statements shall include accompanying consolidating information
providing the consolidating balance sheet, statement of operations, and
statement of cash flows with respect to the Credit Parties separate from
Borrower and its Subsidiaries, in each case together with a Financial Officer
Certification and a Narrative Report with respect thereto;


(iii)           with respect to such financial statements specified in clause
(i) or (ii) above, (A) a report thereon of Deloitte and Touche LLP or other
independent public accounting firm of recognized national standing selected by
Borrower, and reasonably satisfactory to Administrative Agent (which report
shall be unqualified as to scope of audit, shall express no doubts about the
ability of the Persons covered thereby to continue as a going concern, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of LVSC and its
Subsidiaries or Borrower and the Restricted Subsidiaries, as applicable, as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) and (B) to the extent in conformity with the guidelines of
the Public Company Accounting Oversight Board and the American Institute of
Certified Public Accountants, a written statement by such independent public
accounting firm stating (1) that their audit examination has included a review
of the terms of this Agreement as they relate to accounting matters, and (2)
whether, in connection with their audit examination, any condition or event that
constitutes an Event of Default or
2

--------------------------------------------------------------------------------

Potential Event of Default has come to their attention and, if such a condition
or event has come to their attention, specifying the nature and period of
existence thereof; provided that such accountants shall not be liable by reason
of any failure to obtain knowledge of any such Event of Default or Potential
Event of Default that would not be disclosed in the course of their audit
examination;


(c)           The following provision shall be inserted as the new Section 10.28
of the Existing Credit Agreement:


10.28.  Acknowledgement and consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)  the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)  a reduction in full or in part or cancellation of any such liability;


(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)  the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
3

--------------------------------------------------------------------------------



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(d)          The definition of “Defaulting Lender” in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:


“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Swing Line Lender, Administrative Agent or the
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action (as
such term is defined in Section 10.28 below); provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide
4

--------------------------------------------------------------------------------

such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Bank, the Swing Line Lender
and each Lender.


(e)            Section 2.22(a)(iv) of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:


(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letters of Credit and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.   Subject to Section 10.28, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


SECTION 3.   Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each of
the other parties hereto and the parties to the Existing Credit Agreement, that:
(a) the representations and warranties set forth in Article IV of the Credit
Agreement and the other Credit Documents are true, correct and complete in all
material respects on as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true, correct and complete in all material respects as of such
earlier date and (b) as of the date of this Amendment, there is no Event of
Default or Potential Event of Default, and after giving effect to this
Amendment, no Event of Default or Potential Event of Default has occurred and is
continuing.


SECTION 4.  Reaffirmation.  Each of the Borrower and the Guarantors, by its
signature below, hereby (a) confirms its respective guarantees, pledges and
grants of security interests, as applicable, under each of the Credit Documents
to which it is a party, and agrees that, notwithstanding the effectiveness of
this Amendment, such guarantees, pledges and grants of security interests shall
continue to be in full force and effect and shall continue to accrue to the
benefit of the Lenders and the Secured Parties and (b) confirms that all of the
representations and warranties made by it contained in the Credit Agreement and
each of the other Credit Documents are true, correct and complete in all
material respects on and as of the First Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true, correct and complete in all material respects as
of such earlier date.


SECTION 5.   Effectiveness.  This Amendment shall become effective as of the
first date (the “First Amendment Effective Date”) that the Administrative Agent
(or its counsel) shall have received counterparts of this Amendment that, when
taken together, bear the signatures of (i) the Borrower, (ii) the Requisite
Lenders and (iii) all Guarantors.
5

--------------------------------------------------------------------------------



SECTION 6.   Effect of Amendment.   All references in the other Credit Documents
to the Existing Credit Agreement shall be deemed to refer without further
amendment to the Credit Agreement. This Amendment shall not extinguish the
Obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the Lien or priority of any Credit Document or
any other security therefor or any guarantee thereof, and the liens and security
interests in favor of the Collateral Agent for the benefit of the Secured
Parties securing payment of the Obligations are in all respects continuing and
in full force and effect with respect to all Obligations.  Nothing herein
contained shall be construed as a substitution or novation, or a payment and
reborrowing, or a termination, of the Obligations outstanding under the Existing
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby.  Nothing expressed
or implied in this Amendment or any other document contemplated hereby shall be
construed as a release or other discharge of the Borrower under the Existing
Credit Agreement or the Borrower or any other Credit Party under any Credit
Document from any of its obligations and liabilities thereunder, and such
obligations are in all respects continuing with only the terms being modified as
provided in this Amendment.  The Existing Credit Agreement and each of the other
Credit Documents shall remain in full force and effect, until and except as
modified hereby.  This Amendment shall constitute a Credit Document for all
purposes of the Existing Credit Agreement and the Credit Agreement.
  
SECTION 7.   Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.
 
SECTION 8.   Jurisdiction.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT
PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AMENDMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D)
AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
  
SECTION 9.   Counterparts.  This Amendment may be executed in counterparts and
by different parties hereto on different counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 5
hereof.  Delivery of an executed signature page to this Amendment by facsimile
or other electronic method of transmission shall be effective as delivery of a
manually signed counterpart of this Amendment.
6

--------------------------------------------------------------------------------

 
SECTION 10.   Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 
 
LAS VEGAS SANDS, LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick Dumont
 
 
Name:
Patrick Dumont
 
 
Title:
CFO
 



 
[Signature Page to First Amendment]


--------------------------------------------------------------------------------

 

 
VENETIAN CASINO RESORTS, LLC,
   
as a Guarantor
                   
By:
/s/ Patrick Dumont
   
Name:
Patrick Dumont
   
Title:
CFO
 









[Signature Page to First Amendment]


--------------------------------------------------------------------------------




 
SANDS EXPO & CONVENTION CENTER, INC.,
as a Guarantor
                   
By:
/s/ Patrick Dumont
   
Name:
Patrick Dumont
   
Title:
CFO
 

 
 
 


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 
 

 
VENETIAN MARKETING, INC.,
   
as a Guarantor
                   
By:
/s/ Patrick Dumont
   
Name:
Patrick Dumont
   
Title:
CFO
 

 
 
 


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 
SANDS PENNYLVANIA, INC.,
   
as a Guarantor
                   
By:
/s/ Patrick Dumont
   
Name:
Patrick Dumont
   
Title:
CFO
 



 
 


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA,
as Administrative Agent
 
 
 
 
 
 
 
 
 
By:
/s/ Eugene Dempsey
 
 
Name:
 Eugene Dempsey
 
 
Title:
Director & Execution Head
 
 
 
 
 

 
 
 
[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA,
as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Eugene Dempsey
 
 
Name:
 Eugene Dempsey
 
 
Title:
 Director & Execution Head
 





 
[Signature Page to First Amendment]

--------------------------------------------------------------------------------